Title: Memorandum by Gerard E. Stack to Thomas Jefferson on Curriculum for Charlottesville Academy, [April–May 1819]
From: Stack, Gerard E.
To: Jefferson, Thomas


          
            April–May 1819
          
          The following course of classical education is proposed by Mr S. for the Charlottesville Academy.
          
          
            
              Latin
               
              Greek
            
            
              Mair’s Introduction.
              
              Testament. John & Acts.
            
            
              Cesar. 4 Books.
              
              Lucian. Murphy 2 Books
            
            
              Prosody.
              
              Nelson’s Exercises.
            
            
              Sallust. Cataline & Jugu war.
              
              Xenophon 4 Books.
            
            
              Virgil. Ecl. Eneid 6 Books, & Georgics.
              
              Epictetes. Tabula. Cleanthes. 
            
            
              Horace. Odes, Satires, Epistles & Art of Poetry.
              
              Homer 12 Books.
            
            
              Juvenal. 1. 2. 3. 10. 13. 14 Satires. Persius.
              
              Demosthenes. περι στεφανου.
            
            
              Terence 3 Comedies.
              
              Longinus.
            
            
              Cicero’s Orations
              
              Antiquities Potter.
            
            
              Livy 5 Books.
              
              
            
            
              Tacitus. Antiquities Adams or Kennet.
              
              
            
            
              Composition in Latin prose & Verse in imitation of the Latin Poets.
              
              
            
            
              Gradus ad parnassum.
              
              
            
            
              Virgilthe last6 BooksTerence 〃 〃3 Comedies.Livy〃 〃40 Books 
               
              
              Xenophon the last 4 Books.〃 MemorablesHomerthe last 12 Books 
            
            
              
            
            
              
            
            
              Cicero de oratore
              
              Euripidis.
            
            
              Pliny’s Letters.
              
              Sophocles.
            
            
               
              
              
            
            
              French.}Grammar Fables Telemachus Gil-Blas  Dialogues
              
              Geography.
            
            
              
              History.
            
          
        